                              IN THE UNITED STATES DISTRICT COURT

                                  FOR THE DISTRICT OF OREGON

STEVE MUNSON,


                 Plaintiff,                                    Case No. 6:18-cv-00650-MC

            v.                                                OPINION AND ORDER

WELLS FARGO BANK,


            Defendant.
_____________________________

MCSHANE, Judge:

       Defendant Wells Fargo Bank moves to dismiss Plaintiff Steve Munson’s First Amended

Complaint (“FAC”) with prejudice and without leave to amend, pursuant to Fed. R. Civ. P.

12(b)(1) and (6). Def.’s Mot. to Dismiss 1, ECF No. 17. In support of its motion, Defendant asks

the Court to take judicial notice of eight proffered exhibits, as well as a number of previously

judicially noticed documents and related exhibits. Def.’s Request for Judicial Notice, ECF No.

18; see also Op. and Order 3–5, ECF No. 7. Because Plaintiff’s FAC fails to state a claim upon

which relief may be granted and faces standing, preclusion, and statute of limitations issues, this

Court GRANTS Defendant’s Motion to Dismiss.




1 – OPINION AND ORDER
                                             BACKGROUND

        A detailed rendering of the facts of this case is set forth in the Opinion and Order

granting Defendant’s first Motion to Dismiss. See Op. and Order 2. For the purposes of this

Opinion and Order, the notable facts are as follows. Plaintiff failed to pay on a loan he obtained

from Wells Fargo on or about October 7, 2008 and went into default on February 1, 2011. Wells

Fargo then started the process for non-judicial foreclosure. Plaintiff brought this action in state

court on April 9, 2018. Wells Fargo removed the action to federal court on April 17, 2018. This

Court dismissed Plaintiff’s fraud claims without prejudice on June 11, 2018. Op. and Order 6–7.

Plaintiff was granted the opportunity to amend his complaint and re-state his fraud claims with

specificity. Plaintiff filed his FAC on August 10, 2018. ECF No. 13.1 Defendant now moves to

dismiss Plaintiff’s FAC.

                                       STANDARD OF REVIEW

        To survive a motion to dismiss under Fed. R. Civ. P. 12(b)(6), a complaint must contain

sufficient factual matter that “state[s] a claim to relief that is plausible on its face.” Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim is plausible on its face when the factual

allegations allow the court to infer the defendant’s liability based on the alleged conduct.

Ashcroft v. Iqbal, 556 U.S. 662, 663 (2009). The factual allegations must present more than “the

mere possibility of misconduct.” Id. at 678.

        When considering a motion to dismiss, the court must accept all allegations of material

fact as true and construe those facts in the light most favorable to the non-movant, Burget v.

Lokelani Bernice Pauahi Bishop Trust, 200 F.3d 661, 663 (9th Cir. 2000), but the court is “not

bound to accept as true a legal conclusion couched as a factual allegation,” Twombly, 550 U.S. at


1
 Plaintiff also filed a Second Amended Complaint on August 13, 2018. See ECF No. 14. Because Plaintiff did not
obtain leave to do so, this Court granted Defendant’s Motion to Strike, ECF No. 16. Op. and Order, ECF No. 32.

2 – OPINION AND ORDER
555. If the complaint is dismissed, leave to amend should be granted unless the court

“determines that the pleading could not possibly be cured by the allegation of other facts.” Doe v.

United States, 58 F.3d 494, 497 (9th Cir. 1995).

                                           DISCUSSION

   I. Defendant’s Request for Judicial Notice

         As a preliminary matter, Defendant requests that this Court take judicial notice of eight

items:

         Notice and Motion for Relief from Stay filed by Wells Fargo Bank, N.A. in Stephen

         Miles Munson Bankruptcy Case No. 10-39795-tmb (“Munson bankruptcy”), dated

         November 23, 2010 (ECF No. 18–1); Stipulated Order Granting Relief from Stay to

         Wells Fargo Bank, N.A. filed in Munson bankruptcy, dated April 29, 2011 (ECF No. 18–

         2); Debtor’s Objection to Committee of Unsecured Creditors’ Second Amended Plan

         filed in Munson bankruptcy, dated May 28, 2013 (ECF No. 18–3); Order Granting

         Summary Judgment, Denying Discharge, and Denying Motion to Strike filed in Vulcan

         Power Company v. Munson Adversary Case No. 11-03366.tmb (“Munson adversary”),

         dated October 21, 2013 (ECF No. 18–4); portions of the Order Confirming Committee of

         Unsecured Creditors’ Second Amended Plan of Liquidation in Munson bankruptcy, dated

         April 18, 2013 (ECF No. 18–5); Order Approving Disclosure Statement and Fixing Time

         for Filing Acceptances or Rejections of Plan and Notice of Confirmation Hearing in

         Munson bankruptcy, dated April 22, 2013 (ECF No. 18–6); Order of Dismissal of Appeal

         filed in Munson bankruptcy, dated February 4, 2014 (ECF No. 18–7); and Order of

         Dismissal filed in Munson adversary, dated April 29, 2014 (ECF No. 18–8).

         See Def.’s Request for Judicial Notice.



3 – OPINION AND ORDER
       Generally, material outside of the pleadings may not be considered in ruling on a motion

to dismiss unless the motion is treated as one for summary judgment and the parties are “given

reasonable opportunity to present all materials made pertinent to such motion by Rule

56.” Jacobson v. AEG Capital Corp., 50 F.3d 1493, 1496 (9th Cir. 1995).

       However, there are several exceptions to this general rule. First, a court may take judicial

notice of “matters of public record,” under Federal Rule of Evidence 201, so long as the facts

contained therein are not subject to reasonable dispute. Lee v. City of Los Angeles, 250 F.3d 668,

688–90 (9th Cir. 2001); Santa Monica Food not Bombs v. City of Santa Monica, 450 F.3d 1022,

1025 (9th Cir. 2006). Second, a court may take judicial notice of material incorporated into a

complaint in order to develop its understanding of facts and inferences contained within the body

of the complaint that are drawn from those incorporated materials. Coto Settlement v. Eisenberg,

593 F.3d 1031, 1038 (9th Cir. 2010). Third, courts may properly notice, for the purpose of

jurisdictional determinations, facts that are not subject to reasonable dispute that come from

sources whose accuracy cannot be reasonably questioned. Green v. U.S., 630 F.3d 1245, 1248

(9th Cir. 2011).

       Defendant’s notice request is appropriate with respect to Exhibits 1 through 8 because

they are true and correct copies of a United States Bankruptcy Court judicial record in a case

filed by Plaintiff on his own behalf. These documents “can be accurately and readily determined

from sources whose accuracy cannot be reasonably questioned,” see Fed. R. Evid. 201(b)(2), and

their authenticity is not subject to reasonable dispute, see Lee v. City of Los Angeles, 250 F.3d

668, 688–90 (9th Cir. 2001); Santa Monica Food not Bombs v. City of Santa Monica, 450 F.3d

1022, 1025 (9th Cir. 2006).




4 – OPINION AND ORDER
   II. Fraud

       Defendant next argues that Plaintiff fails to state a claim for fraud under Oregon law. In

Oregon, a party alleging a claim for fraud must allege the existence of nine elements:

       (1) a representation; (2) its falsity; (3) its materiality; (4) the speaker’s knowledge
       of its falsity or ignorance of its truth; (5) his intent that it should be acted on by the
       person and in the manner reasonably contemplated; (6) the hearer’s ignorance of
       its falsity; (7) his reliance on its truth; (8) his right to rely thereon; (9) and his
       consequent and proximate injury.

       Bank of N.Y. Mellon v. Stabenow, 2017 WL 1538156, No. 3:16-cv-01590-MO, at *8 (D.

Or Apr. 25, 2017) (citations omitted).

       In addition to the general pleading requirements, a party “must state with particularity the

circumstances constituting fraud or mistake.” Id. (quoting Fed. R. Civ. P. 9(b)). This heightened

standard requires a party to allege “the time, place and specific content of the false representation

as well as the identities of the parties to the misrepresentation.” Swartz v. KPMG LLP, 476 F.3d

756, 764 (9th Cir. 2007).

       Here, Plaintiff has not added any material factual allegations to his FAC. Plaintiff alleges

twelve causes of action related to “numerous frauds.” Pl.’s FAC 20–22. However, Plaintiff only

generally refers to a scheme of fraud, naming several Wells Fargo employees and claiming that

he was fraudulently induced to place a Wells Fargo mortgage on his property. See id. at 11–20.

Like Plaintiff’s previously dismissed complaint, Plaintiff’s FAC does not sufficiently allege the

time, place, and specific content of the alleged false representations.

       Plaintiff responds that he initially pled his fraud claim pro se and that he “now has

counsel who can draft a concise but complete [c]omplaint which will satisfy the pleading

requirement.” Pl.’s Resp. 3 (emphasis added). Approximately six months ago, this Court set forth

the elements of a fraud claim and explained that Plaintiff failed to include “the time, place, and



5 – OPINION AND ORDER
specific content of the false representations or the identities of the parties to the

misrepresentations.” Op. and Order 6. Plaintiff filed his FAC approximately two months later.

Even proceeding pro se, Plaintiff should have been able to provide these details in his FAC and

had ample time to do so.

        Furthermore, Plaintiff fails to explain how he could further amend his complaint to meet

the pleading requirements now that he has obtained counsel. He has neither attached a proposed

amended complaint nor has he filed a motion for leave to amend. Notably, Plaintiff’s response to

Defendant’s Motion to Dismiss was originally due on September 7. This Court gave Plaintiff an

additional fourteen days from September 13 to obtain counsel, Order, ECF No. 23, and another

fourteen days after that to respond, Order, ECF No. 28. Despite these extensions, Plaintiff’s

Response still fails to demonstrate that he can state his fraud claim with specificity.

        Because Plaintiff’s claims fail to sufficiently allege the elements of fraud with the

particularity required by Fed. R. Civ. P. 9(b), the claims do not provide sufficient notice to allow

Defendant to defend against the charge.

        Even if Plaintiff had stated a sufficiently detailed fraud claim, he cannot overcome

standing, preclusion, and statute of limitations issues.

        Regarding standing, the bankruptcy court issued an Order Confirming Committee of

Unsecured Creditors’ Second Amended Plan of Liquidation on June 26, 2013. Def.’s Request for

Judicial Notice 51, Ex. 5. Among other things, the Order provided for the creation of a Trust and

the transfer of Plaintiff’s estate’s assets to the Trust. Def.’s Request for Judicial Notice 53, Ex. 5,

at 3. The Liquidating Trust Agreement gives the Liquidating Trustee the “sole authority and

standing to bring all Rights of Action transferred to the Trust.” Def.’s Request for Judicial Notice

115, Ex. 1, Ex. A, at 7.



6 – OPINION AND ORDER
       Plaintiff argues that the right to bring this case re-vested in him when the Liquidating

Trust terminated on July 2, 2018 because the right was “abandoned” under 11 U.S.C. § 554(c).

Pl.’s Resp. 2; see Pl.’s Resp. 5, Ex. A, at 1. Section 554(c) states that any property not otherwise

administered at the time the case is closed is abandoned to the debtor. Here, Plaintiff’s claims

were “administered” through the resolution of the case, which closed on July 25, 2016 and

required Plaintiff to surrender the property back to the bank. See Def.’s Reply 3. Therefore,

Plaintiff still lacks standing to bring such claims.

       Plaintiff’s claims also face claim and issue preclusion issues because Plaintiff’s loan was

already determined to be proper, see Def.’s Request for Judicial Notice 9–31, Ex. 1; Def.’s

Request for Judicial Notice 33–36, Ex. 2, and Plaintiff did not list his fraud claim on the

bankruptcy court schedule. The Ninth Circuit has held that “[i]n the bankruptcy context, a party

is judicially estopped from asserting a cause of action not raised in a reorganization plan or

otherwise mentioned in the debtor’s schedules or disclosure statements.” Hamilton v. State Farm

Fire & Cas. Co., 270 F.3d 778, 783 (9th Cir. 2001) (citations omitted). “[I]t is very important

that a debtor's bankruptcy schedules and statement of affairs be as accurate as possible, because

that is the initial information upon which all creditors rely.” Id. at 785 (quoting In re Coastal

Plain, Inc., 179 F.3d 197, 208 (C.A.5 1999)).

       Here, Plaintiff listed a conversion claim against Defendant without stating an estimated

damage value. Pl.’s Resp. 18, Ex. B, at 11. This was insufficient to put creditors on notice. While

Plaintiff listed fraud claims against other entities, demonstrating that he knew how to list such

claims, see id. at 16, Ex. B, at 9, he failed to list the instant fraud claim against Defendant.

Plaintiff is now estopped from bringing a fraud claim.




7 – OPINION AND ORDER
         In addition, Plaintiff’s claims are barred by the applicable statute of limitations. Common

law fraud claims are subject to a two-year statute of limitations period under Oregon law.

Maixner v. BAC Home Loans Servicing, LP, No. 10-3037-CL, 2011 US Dist. LEXIS 152774, at

*16 (D. Or. Oct. 26, 2011). Plaintiff obtained the loan at issue from Wells Fargo on or about

October 7, 2008 and alleges that a Wells Fargo representative guaranteed him a low interest rate

“within a few months.” See Pl.’s FAC 16–17. Therefore, Plaintiff’s cause of action for fraud

accrued in early 2009 at the latest and falls outside the two-year period in which to bring a claim.

         Contrary to Plaintiff’s assertion, 11 U.S.C. § 108(b) does not control. See Pl.’s Resp. 2.

Section 108(b) only applies to trustees and debtors in possession. See Cunningham v. Healthco,

Inc., 824 F.2d 1448, 1460 (5th Cir. 1987) (“While a debtor-in possession is entitled to § 108's

tolling period, however, a debtor is not.”). Plaintiff does not claim to be either. Even if § 108 did

apply to Plaintiff, the tolling period would have already expired.2

                                                  CONCLUSION

         Defendant’s Motion to Dismiss is GRANTED. Plaintiff’s claims are dismissed with

prejudice and without leave to amend.

IT IS SO ORDERED.

         DATED this 11th day of December, 2018.



                                                      s/Michael J. McShane                              _
                                                                Michael J. McShane
                                                            United States District Judge


2
  The tolling period under § 108(a)(2) and (b)(2) runs from the “order of relief.” The “order of relief” is the filing of
the petition with the bankruptcy court. 11 U.S.C. § 301. Here, Plaintiff filed his petition on October 14, 2010. Pl.’s
Resp. 2; see also Def.’s Request for Judicial Notice 109. Therefore, the tolling period would have expired in
December 2010 or October 2012, respectively. See Seawinds Ltd. v. Nedlloyd Lines, B.V., 80 B.R. 181, 187 (N.D.
Cal. 1987) (explaining that “[s]ince the filing of the petition for bankruptcy constitutes entry of an ‘order for relief’
within the meaning of the statute [citation omitted], section 108(a) provides a ‘tolling period’ of at least two years
after the plaintiff-debtor files a petition for bankruptcy.”), aff.d, 846 F.2d 586 (9th Cir. 1988).

8 – OPINION AND ORDER
